Matter of Damico v Slusser (2021 NY Slip Op 00687)





Matter of Damico v Slusser


2021 NY Slip Op 00687


Decided on February 5, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


126 CAF 19-02163

[*1]IN THE MATTER OF ROSEMAREE DAMICO, PETITIONER-RESPONDENT,
vWALTER SLUSSER, RESPONDENT-APPELLANT, AND JULIA E. SMITH, RESPONDENT-RESPONDENT. 


NICHOLAS B. ROBINSON, PUBLIC DEFENDER, LOCKPORT (THERESA L. PRESIOSO OF COUNSEL), FOR RESPONDENT-APPELLANT.

	Appeal from an order of the Family Court, Niagara County (Erin P. DeLabio, J.), entered September 12, 2019 in a proceeding pursuant to Family Court Act article 6. The order awarded sole custody of the subject child to respondent Julia E. Smith. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Entered: February 5, 2021
Mark W. Bennett
Clerk of the Court